Opinion by
Me. Chief Justice Gordon:
There is not a legal proposition in this case that is worth a moment’s consideration. The whole matter was for the jury, and so far as the court was concerned the case was properly submitted.
Anderson, the plaintiff below, swore to enough to make out his. case. According to his statement, Hoop had money sufficient, and more than sufficient to pay the claim in controversy; but,, alleging that he had not the amount with him, he proposed that the plaintiff should submit his claim to the auditors and allow it to be credited to the commission, and when they got home-he should be paid. Anderson did so submit his claim; it was-credited accordingly, and, of course, as PIoop was the person who was accountable for the money, he thus obtained a credit through Anderson of some $365, which otherwise would have-appeared in the auditors’ account as a debit against him. It was, in fact, the equivalent of so much money loaned to apply on the account against him.
With a transaction as simple as this public policy has nothing-to do. “If,” says Hoop, “your account is found by the accounting officers to be correct, turn it over to me that I may use it as a credit, and I will be your debtor to that amount.” How is it possible that public policy can be involved in a matter such as this ? And why should not the defendant pay as he contracted to do ? He must needs pay at all events, if not as for a debt of' his own, yet as for one that otherwise would have been audited against him. So, the idea that he undertook to pay, not his own debt, but that of some other person, is preposterous; for-if he made the assumption at all, he assumed to pay just what Anderson had advanced for his benefit, and which, even as collector, he justly owed Anderson. It is true that Hoop swore to a very different state of facts than those detailed by Ander*506son; biit as tbe jury did not believe bim be has that body to blame for bis mishap, ratber than tbe court.
Tbe judgment is affirmed.